Motion GRANTED and Order filed March 25, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00235-CV
                                   ____________

   IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                             Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-86632

                                     ORDER

      On March 24, 2020, relator Allstate Fire and Casualty Insurance Company,
filed a petition for writ of mandamus in this court. Relator asks this court to order
the Honorable Jaclanel McFarland, Judge of the 133rd District Court, in Harris
County, Texas, to set aside her order dated January 24, 2020, granting the motion to
compel the deposition of relator’s corporate representative entered in trial court
number 2018-86632, styled Kristen Sanchez v. Allstate Fire & Casualty Insurance
Company.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On March 24, 2020, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the January 24, 2020 order entered in trial court cause number
2018-86632, Kristen Sanchez v. Allstate Fire & Casualty Insurance Company,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Kristen Sanchez, the real party in interest, to
file a response to the petition for writ of mandamus on or before April 7, 2020. See
Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Poissant.